       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 1 of 15


 1   Andrew L. Chang (SBN 222309)
     achang@shb.com
 2   Jason M. Richardson (SBN 250916)
     jmrichardson@shb.com
 3   One Montgomery Street, Suite 2600
     San Francisco, California 94104
 4   Telephone: (415) 554-1900
     Facsimile: (415) 391-0281
 5
     Attorneys for nVent Thermal LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT DANIEL BREHM, an individual,                  Case No. 2:19-cv-02259-TLN-CKD
12                  Plaintiff,                            STIPULATED PROTECTIVE ORDER
13          vs.
14   nVENT THERMAL LLC a Delaware
     corporation; and DOES 1 through 20, inclusive,
15
                    Defendants.
16

17

18
            1.      PURPOSES AND LIMITATIONS
19
            The parties agree that during the course of discovery it may be necessary to disclose
20
     certain confidential and/or private material for which special protection from public
21
     disclosure and from use for any purpose other than prosecuting this litigation may be
22
     warranted. Accordingly, pursuant to Local Rules 141.1 and 143, the parties hereby stipulate
23
     to and petition the Court to enter the following Stipulated Protective Order pertaining to
24
     material of a confidential, personal, private, sensitive, or non-public nature, including any of
25
     Defendant’s non-public proprietary, business, financial, or commercially sensitive
26
     information, and including such information pertaining to other current and/or former
27
     employees of Defendant, which ordinarily would be kept confidential and not disclosed by
28
     Defendant, including that in the following categories: information concerning employee
                                                      1   JOINT STIPULATION AND [PROPOSED] ORDER
                                                                      CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 2 of 15



1    compensation, payroll and benefits to the extent the information is not generally applicable to

2    all employees and information about other current and/or former employees concerning

3    discipline, employee evaluations and other documents concerning employee performance,

4    employee concerns, investigations, injuries, absences, and reasons for termination. Public

5    disclosure of these categories of confidential information maintained on other current and

6    former employees of Defendant may cause embarrassment and/or financial or competitive

7    harm to an individual who is the subject of such information. The parties have agreed that

8    entry of a protective order will assist in the flow of discovery materials, facilitate the prompt

9    resolution of disputes over confidentiality of discovery materials, protect and ensure the

10   confidential treatment of information, and ensure that the parties are permitted reasonably

11   necessary uses of such materials in prosecuting, defending, or attempting to settle this

12   litigation and any appeals arising therefrom.

13           The parties acknowledge that this Order does not confer blanket protections on all

14   disclosures or responses to discovery and that the protection it affords from public disclosure

15   and use extends only to the limited information or items that are entitled to confidential

16   treatment under the applicable legal principles. The parties further acknowledge, as set forth

17   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

18   confidential information under seal; Civil Local Rule 141 sets forth the procedures that must
19   be followed and the standards that will be applied when a party seeks permission from the

20   court to file material under seal.

21           2.      DEFINITIONS

22           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

23   information or items under this Order.

24           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it

25   is generated, stored or maintained) or tangible things that qualify for protection under Federal

26   Rule of Civil Procedure 26(c).
27           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel

28   (as well as their support staff).
                                                      2                STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 3 of 15



1              2.4    Designating Party: a Party or Non-Party that designates information or items

2    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

3              2.5    Disclosure or Discovery Material: all items or information, regardless of the

4    medium or manner in which it is generated, stored, or maintained (including, among other

5    things, testimony, transcripts, and tangible things), that are produced or generated in

6    disclosures or responses to discovery in this matter.

7              2.6    Expert:    a person with specialized knowledge or experience in a matter

8    pertinent to the litigation and who may serve as an expert witness or as a consultant in this

9    action.

10             2.7    House Counsel: attorneys who are employees of a party to this action. House

11   Counsel does not include Outside Counsel of Record or any other outside counsel.

12             2.8    Non-Party: any natural person, partnership, corporation, association, or other

13   legal entity not named as a Party to this action.

14             2.9    Outside Counsel of Record: attorneys who are not employees of a party to

15   this action but are retained to represent or advise a party to this action and have appeared in

16   this action on behalf of that party or are affiliated with a law firm which has appeared on

17   behalf of that party, including the employees and staff of Outside Counsel of Record.

18             2.10   Party:    any party to this action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (including

20   employees and agents of Outside Counsel of Record).

21             2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

22   Material in this action.

23             2.12   Professional Vendors:     persons or entities that provide litigation support

24   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,

25   and organizing, storing, or retrieving data in any form or medium) and their employees and

26   subcontractors.
27             2.13   Protected Material: any Disclosure or Discovery Material that is designated

28   as “CONFIDENTIAL.”
                                                         3            STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 4 of 15



1           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from

2    a Producing Party.

3           3.      SCOPE

4           The protections conferred by this Stipulation and Order cover not only Protected

5    Material (as defined above), but also (1) any information copied or extracted from Protected

6    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)

7    any testimony, conversations, or presentations by Parties or their Counsel that might reveal

8    Protected Material. A Designating Party may designate as Protected Material material that is

9    produced informally or in response to formal discovery in the course of the litigation.

10   However, the protections conferred by this Stipulation and Order do not cover the following

11   information: (a) any information that is in the public domain at the time of disclosure to a

12   Receiving Party or becomes part of the public domain after its disclosure to a Receiving

13   Party as a result of publication not involving a violation of this Order, including becoming

14   part of the public record through trial or otherwise; and (b) any information known a Party

15   prior to the disclosure or obtained by the Party after the disclosure from a source who

16   obtained the information lawfully and under no obligation of confidentiality to the

17   Designating Party. Any use of Protected Material at trial shall be governed by a separate

18   agreement or order.
19          4.      DURATION

20          Even after final disposition of this litigation, the confidentiality obligations imposed

21   by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a

22   court order otherwise directs. Final disposition shall be deemed to be the later of (1)

23   dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

24   judgment herein after the completion and exhaustion of all appeals, rehearings, remands,

25   trials, or reviews of this action, including the time limits for filing any motions or

26   applications for extension of time pursuant to applicable law.
27          5.      DESIGNATING PROTECTED MATERIAL

28
                                                     4                STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 5 of 15



1           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

2    Party or Non-Party that designates information or items for protection under this Order must

3    take care to limit any such designation to specific material that qualifies under the

4    appropriate standards. The Designating Party must designate for protection only those parts

5    of material, documents, items, or oral or written communications that qualify – so that other

6    portions of the material, documents, items, or communications for which protection is not

7    warranted are not swept unjustifiably within the ambit of this Order.

8           Mass, indiscriminate, or routinized designations are prohibited. If it comes to a

9    Designating Party’s attention that information or items that it designated for protection do not

10   qualify for protection, that Designating Party must promptly notify all other Parties that it is

11   withdrawing the mistaken designation.

12          5.2     Manner and Timing of Designations. Except as otherwise provided in this

13   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

14   ordered, Disclosure or Discovery Material that qualifies for protection under this Order must

15   be clearly so designated before the material is disclosed or produced.

16          Designation in conformity with this Order shall be made in the following manner:

17                  (a) in the case of information in documentary form (e.g., paper or electronic

18   documents, but excluding transcripts of depositions or other pretrial proceedings): by affixing
19   the legend “CONFIDENTIAL” to each page that contains Protected Material. A Party or

20   Non-Party that makes original documents or materials available for inspection need not

21   designate them for protection until after the inspecting Party has indicated which material it

22   would like copied and produced. During the inspection and before the designation, all of the

23   material made available for inspection shall be deemed “CONFIDENTIAL.” After the

24   inspecting Party has identified the documents it wants copied and produced, the Producing

25   Party must determine which documents, or portions thereof, qualify for protection under this

26   Order. Then, before producing the specified documents, the Producing Party must affix the
27   “CONFIDENTIAL” legend to each page that contains Protected Material.

28                  (b)   in the case of testimony given in deposition or in other pretrial
                                                      5               STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 6 of 15



1    proceedings: (i) by a statement on the record, by counsel for the Designating Party, before

2    the close of the deposition, hearing, or other proceeding, that any particular testimony shall

3    be treated as Confidential Information. In that event, the reporter shall separately transcribe

4    any such portion of the testimony; or (ii) by written notice, sent by counsel to all parties

5    within twenty-one (21) business days after receiving a copy of the deposition transcript, that

6    any particular testimony shall be treated as Confidential Information.

7                   (c) in the case of information produced in some form other than documentary

8    and for any other tangible items: by affixing in a prominent place on the exterior of the

9    container or containers in which the information or item is stored the legend

10   “CONFIDENTIAL.”

11          5.3     Inadvertent Failures to Designate. If timely corrected upon discovery of the

12   error, an inadvertent failure to designate qualified information or items does not, standing

13   alone, waive the Designating Party’s right to secure protection under this Order for such

14   material. Such correction and notice thereof shall be made in writing, and the Designating

15   Party shall promptly substitute copies of each item appropriately marked.            After the

16   Receiving Party receives such notice, the Receiving Party must make reasonable efforts to

17   assure that the material is treated in accordance with the provisions of this Order. Within

18   thirty (30) days after receipt of the corrected copies, unless the Designating Party agrees
19   otherwise, the Receiving Party shall return the previously unmarked items and all copies

20   thereof or destroy the same and certify, upon request of the Designating Party, the destruction

21   to counsel for the Designating Party.

22          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

23          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation

24   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s

25   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

26   unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party
27   does not waive its right to challenge a confidentiality designation by electing not to mount a

28   challenge promptly after the original designation is disclosed.
                                                      6                STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 7 of 15



1           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

2    process by providing written notice of each designation it is challenging and describing the

3    basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the

4    written notice must recite that the challenge to confidentiality is being made in accordance

5    with this specific paragraph of the Protective Order. The parties shall attempt to resolve each

6    challenge in good faith and must begin the process by conferring directly (in voice to voice

7    dialogue; other forms of communication are not sufficient) within 14 days of the date of

8    service of notice. In conferring, the Challenging Party must explain the basis for its belief

9    that the confidentiality designation was not proper and must give the Designating Party an

10   opportunity to review the designated material, to reconsider the circumstances, and, if no

11   change in designation is offered, to explain the basis for the chosen designation. A

12   Challenging Party may proceed to the next stage of the challenge process only if it has

13   engaged in this meet and confer process first or establishes that the Designating Party is

14   unwilling to participate in the meet and confer process in a timely manner.

15          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

16   intervention, the Designating Party shall file and serve a motion to retain confidentiality

17   under Civil Local Rule 251 within 21 days of the initial notice of challenge or within 14 days

18   of the parties agreeing that the meet and confer process will not resolve their dispute,
19   whichever is earlier. Each such motion must be accompanied by a competent declaration

20   affirming that the movant has complied with the meet and confer requirements imposed in

21   the preceding paragraph. Failure by the Designating Party to make such a motion including

22   the required declaration within 21 days (or 14 days, if applicable) shall automatically waive

23   the confidentiality designation for each challenged designation. In addition, the Challenging

24   Party may file a motion challenging a confidentiality designation at any time if there is good

25   cause for doing so, including a challenge to the designation of a deposition transcript or any

26   portions thereof. Any motion brought pursuant to this provision must be accompanied by a
27   competent declaration affirming that the movant has complied with the meet and confer

28   requirements imposed by the preceding paragraph.
                                                     7               STIPULATED PROTECTIVE ORDER
                                                                      CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 8 of 15



1             The burden of persuasion in any such challenge proceeding shall be on the

2    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to

3    harass or impose unnecessary expenses and burdens on other parties) may expose the

4    Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality

5    designation by failing to file a motion to retain confidentiality as described above, all parties

6    shall continue to afford the material in question the level of protection to which it is entitled

7    under the Producing Party’s designation until the court rules on the challenge.

8             7.     ACCESS TO AND USE OF PROTECTED MATERIAL

9             7.1    Basic Principles. A Receiving Party may use Protected Material that is

10   disclosed or produced by another Party or by a Non-Party in connection with this case only

11   for prosecuting, defending, or attempting to settle this litigation and any appeals arising

12   therefrom, and for no other purpose whatsoever. Such Protected Material may be disclosed

13   only to the categories of persons and under the conditions described in this Order. When the

14   litigation has been terminated, a Receiving Party must comply with the provisions of section

15   13 below (FINAL DISPOSITION).

16            Protected Material must be stored and maintained by a Receiving Party at a location

17   and in a secure manner that ensures that access is limited to the persons authorized under this

18   Order.
19            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

20   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

21   disclose any information or item designated “CONFIDENTIAL” only to:

22                   (a) the Receiving Party and the Receiving Party’s Outside Counsel of Record in

23   this action, as well as employees of and Professional Vendors hired by said Outside Counsel of

24   Record to whom it is reasonably necessary to disclose the information for this litigation;

25                   (b) the officers, directors, and employees (including House Counsel) of the

26   Receiving Party to whom disclosure is reasonably necessary for this litigation;
27                   (c) Experts (as defined in this Order) to whom disclosure is reasonably necessary

28   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                                                      8                STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 9 of 15



1    (Exhibit A);

2                     (d) the Court and its personnel, as well as any mediator that the parties have

3    agreed in writing to use or have been ordered to use in connection with this action;

4                     (e) court reporters and their staff, professional jury or trial consultants, mock

5    jurors, and Professional Vendors who have been retained by a party or counsel of record for

6    purposes of assisting in this litigation and to whom disclosure is reasonably necessary for this

7    litigation;

8                     (f)   during their depositions, witnesses in the action to whom disclosure is

9    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

10   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

11   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

12   separately bound and identified by the court reporter and may not be disclosed to anyone except

13   as permitted under this Stipulated Protective Order;

14                    (g)   the author or recipient of a document containing the information or a

15   custodian or other person who otherwise possessed or knew of the information prior to its

16   designation as CONFIDENTIAL in this action;

17                    (h) the employee to whom the Protected Material pertains. Neither the Receiving

18   Party nor his/its counsel may show or disclose to an employee Protected Material pertaining to
19   other employees.

20                 7.3 Material designated as “CONFIDENTIAL” may be provided to persons listed in

21   paragraphs 7(c) and (f) above provided that such person confirms his or her understanding and

22   agreement to abide by the terms of this Stipulation and Order by signing an “Acknowledgment

23   and Agreement to Be Bound” in the form attached hereto as Exhibit A.                   The signed

24   “Acknowledgment and Agreement to Be Bound” shall be maintained by counsel for the

25   Receiving Party who seeks to disclose such Confidential Information and a copy shall be

26   provided to the Designating Party upon agreement of the parties or order by the Court.
27
             8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
28                    IN OTHER LITIGATION
                                                      9               STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:19-cv-02259-TLN-CKD
      Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 10 of 15



1                If a Party is served with a subpoena, other compulsory process or a court order issued

2    in other litigation that compels disclosure of any information or items designated in this action as

3    “CONFIDENTIAL,” that Party must:

4                   (a) promptly notify in writing the Designating Party within five (5) business days

5    (or before the date for compliance if earlier) identifying the Confidential Information sought and

6    enclosing a copy of the subpoena, other compulsory process or court order;

7                   (b) promptly notify in writing the party who caused the subpoena or order to

8    issue in the other litigation that some or all of the material covered by the subpoena or order is

9    subject to this Protective Order. Such notification shall include a copy of this Stipulated

10   Protective Order; and

11                  (c) cooperate with respect to all reasonable procedures sought to be pursued by

12   the Designating Party whose Protected Material may be affected.

13               If the Designating Party timely seeks a protective order, the Party served with the

14   subpoena or court order shall not produce any information designated in this action as

15   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

16   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

17   shall bear the burden and expense of seeking protection in that court of its confidential material –

18   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
19   Party in this action to disobey a lawful directive from another court.

20
            9.      A NON-PARTY’S PROTECTED                     MATERIAL         SOUGHT        TO    BE
21                  PRODUCED IN THIS LITIGATION
22                  (a) The terms of this Order are applicable to information produced by a Non-
23   Party in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
24   Parties in connection with this litigation is protected by the remedies and relief provided by this
25   Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
26   additional protections.
27                  (b) In the event that a Party is required, by a valid discovery request, to produce a
28   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
                                                      10               STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:19-cv-02259-TLN-CKD
      Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 11 of 15



1    with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

2                        (1) promptly notify in writing the Requesting Party and the Non-Party that

3    some or all of the information requested is subject to a confidentiality agreement with a Non-

4    Party;

5                        (2) promptly provide the Non-Party with a copy of the Stipulated Protective

6    Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

7    the information requested; and

8                        (3) make the information requested available for inspection by the Non-Party.

9                    (c) If the Non-Party fails to object or seek a protective order from this court

10   within 14 days of receiving the notice and accompanying information, the Receiving Party may

11   produce the Non-Party’s confidential information responsive to the discovery request. If the

12   Non-Party timely seeks a protective order, the Receiving Party shall not produce any information

13   in its possession or control that is subject to the confidentiality agreement with the Non-Party

14   before a determination by the court. Absent a court order to the contrary, the Non-Party shall

15   bear the burden and expense of seeking protection in this court of its Protected Material.

16            10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

18   Material to any person or in any circumstance not authorized under this Stipulated Protective
19   Order, the Receiving Party must immediately use its best efforts to retrieve all unauthorized

20   copies of the Protected Material, inform the person or persons to whom unauthorized disclosures

21   were made of all the terms of this Order, and request such person or persons to execute the

22   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

23
              11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24                  PROTECTED MATERIAL
25            Inadvertent failure to designate documents, testimony or things as Protected Material
26   does not waive the Designating Party’s right to secure the protections of this Stipulated
27   Protective Order.     When a Producing Party gives notice to Receiving Parties that certain
28   inadvertently produced material is subject to a claim of privilege or other protection, the
                                                      11               STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:19-cv-02259-TLN-CKD
      Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 12 of 15



1    obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

2    26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in

3    an e-discovery order that provides for production without prior privilege review. Pursuant to

4    Federal Rule of Evidence 502(d), the disclosure of a communication or information covered by

5    the attorney-client privilege or work product protection is not a waiver of privilege or protection

6    from discovery in this case or in any other federal or state proceeding. The inadvertent disclosure

7    or inadvertent failure to designate as confidential by a Designating Party of documents or

8    information that party believes to be Protected Material shall not be deemed a waiver in whole or

9    in part of any party’s claim of confidentiality, either as to a specific document or information

10   disclosed or as to any other document or information relating thereto or concerning the same or

11   related subject matter.

12          12.     MISCELLANEOUS

13          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

14   seek its modification by the court in the future.

15          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

16   Order no Party waives any right it otherwise would have to object to disclosing or producing

17   any information or item on any ground not addressed in this Stipulated Protective Order.

18   Similarly, no Party waives any right to object on any ground to use in evidence of any of the
19   material covered by this Protective Order.

20          12.3    Filing Protected Material. Without written permission from the Designating

21   Party or a court order secured after appropriate notice to all interested persons, a Party may

22   not file in the public record in this action any Protected Material. A Party that seeks to file

23   under seal any Protected Material must comply with Civil Local Rule 141. Protected Material

24   may only be filed under seal pursuant to a court order authorizing the sealing of the specific

25   Protected Material at issue. If a Receiving Party’s request to file Protected Material under

26   seal pursuant to Civil Local Rule 141 is denied by the court, then the Receiving Party may
27   file the information in the public record pursuant to Civil Local Rule 133 unless otherwise

28   instructed by the court.
                                                         12           STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:19-cv-02259-TLN-CKD
      Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 13 of 15



1           12.4    No Limit on a Party’s Own Use. Nothing herein shall be construed to limit a

2    producing party’s use or disclosure of its own Protected Material. This Stipulation and Order

3    has no effect upon, and shall not apply to, the producing party’s use of its own Protected

4    Material.

5           13.     FINAL DISPOSITION

6           Within 60 days after the final disposition of this action, including the the expirations

7    or exhaustion of all rights to appeal this and any and all related actions, as defined in

8    paragraph 4, each Receiving Party must, at the election of the Receiving Party, either return

9    all Protected Material to the Producing Party or destroy such material. However, counsel may

10   retain Protected Material for the length of time required by counsel’s malpractice carrier. As

11   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

12   summaries, and any other format reproducing or capturing any of the Protected Material.

13   Whether the Protected Material is returned or destroyed, if requested by the Producing Party,

14   the Receiving Party must submit a written certification to the Producing Party (and, if not the

15   same person or entity, to the Designating Party) that affirms that the Receiving Party has not

16   retained any copies, abstracts, compilations, summaries or any other format reproducing or

17   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled

18   to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
19   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,

20   attorney work product, and consultant and expert work product, even if such materials

21   contain Protected Material. Any such archival copies that contain or constitute Protected

22   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

23

24   DATED: ________________________            _____________________________________
                                                     Attorneys for Plaintiffs
25

26
27   DATED: ________________________            _____________________________________
                                                     Attorneys for Defendants
28
                                                     13               STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 14 of 15



1             IT IS SO ORDERED, with the following amendments and clarifications:

2             1. The parties shall comply with the provisions and procedures of Local Rules 140 and 141

3    with respect to sealing or redaction requests. To the extent that the parties’ stipulation conflicts

4    with the Local Rules, the Local Rules shall govern.

5             2. Prior to filing any motion related to this stipulated protective order or other discovery

6    motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise comply with

7    Local Rule 251.

8             3. Nothing in this order limits the testimony of parties or non-parties, or the use of certain

9    documents, at any court hearing or trial—such determinations will only be made by the court at the

10   hearing or trial, or upon an appropriate motion.

11            4. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of

12   the terms of this stipulated protective order after the action is terminated.

13
     Dated: July 29, 2020
14                                                      _____________________________________
15                                                      CAROLYN K. DELANEY
                                                        UNITED STATES MAGISTRATE JUDGE
16

17   16.2259.po

18
19

20

21

22

23

24

25

26
27

28
                                                        14               STIPULATED PROTECTIVE ORDER
                                                                          CASE NO. 2:19-cv-02259-TLN-CKD
       Case 2:19-cv-02259-TLN-CKD Document 11 Filed 07/29/20 Page 15 of 15



1
                                                         EXHIBIT A
2
                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
     I, _____________________________ [print or type full name], of _________________ [print or
4
     type full address], declare under penalty of perjury that I have read in its entirety and understand
5
     the Stipulated Protective Order that was issued by the United States District Court for the Eastern
6
     District of California on [date] in the case of Robert Daniel Brehm v. nVent Thermal LLC., Case
7
     No. 2:19-cv-02259-TLN-CKD. I agree to comply with and to be bound by all the terms of this
8
     Stipulated Protective Order and I understand and acknowledge that failure to so comply could
9
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
10
     not disclose in any manner any information or item that is subject to this Stipulated Protective
11
     Order to any person or entity except in strict compliance with the provisions of this Order.
12
     I further agree to submit to the jurisdiction of the United States District Court for the Eastern
13
     District of California for the purpose of enforcing the terms of this Stipulated Protective Order.
14

15
     Date: ______________________________________
16

17
     City and State where sworn and signed: _________________________________
18
19
     Printed name: _______________________________
20

21
     Signature: __________________________________
22

23

24

25

26
27

28
                                                            15         STIPULATED PROTECTIVE ORDER
     3" = "3" "4839-0906-9507 v1" "" 4839-0906-9507 v1
                                                                        CASE NO. 2:19-cv-02259-TLN-CKD
